Per Curiam.
Defendant Canton Charter Township appeals by leave granted from the trial court order that denied its motion for summary disposition. We reverse, because we are constrained to do so. Under Administrative Order No. 1994-4, we are obligated to follow the majority opinion in Listanski v Canton Charter Twp, 206 Mich App 356; 523 NW2d 229 (1994). However, we believe the arguments made in the minority opinion in Listanski and the opinion of Williams v Redford Twp, reported above, which also reluctantly followed Listanski because it was obligated to do so, are more persuasive. Were it not for Listanski and Administrative Order No. 1994-4, we would affirm.
Reversed.
Wahls, J., concurred in the result only.